
	

113 S2474 IS: For the relief of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani.
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		VI
		113th CONGRESS2d Session
		S. 2474
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mrs. Shaheen (for herself, Ms. Ayotte, Mr. Cruz, Mr. Wicker, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani.
	
	
		1.Permanent resident status for Meriam Yahya Ibrahim, Martin Wani, and
Maya Wani
			(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8
			 U.S.C. 1151), Meriam Yahya Ibrahim, Martin Wani, and Maya Wani shall each
			 be eligible for—(1)issuance of an immigrant visa;(2)adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of that
			 Act
			 (8 U.S.C. 1154); or(3)adjustment of status to lawful permanent resident.(b)Adjustment of statusIf Meriam Yahya Ibrahim, Martin Wani, or Maya Wani enters the United States before the filing
			 deadline specified in subsection (c), he or she shall be considered to
			 have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if, within 2 years after the date of the enactment of this
			 Act, the applicant files with appropriate fees—(1)the application for issuance of an immigrant visa; or(2)the application for adjustment of status.(d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Meriam Yahya Ibrahim, Martin Wani,
			 and Maya Wani, the Secretary of State shall instruct the proper officer to
			 reduce by 3, during the current or next following fiscal year—(1)the total number of immigrant visas that are made available to natives of the country of birth of
			 the aliens under section 203(a) of the Immigration and Nationality Act (8
			 U.S.C. 1153(a)); or(2)if applicable, the total number of immigrant visas that are made available to natives of the
			 country of birth of the aliens under section 202(e) of that Act (8 U.S.C.
			 1152(e)).(e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Meriam Yahya Ibrahim, Martin Wani, and Maya Wani
			 shall not, by virtue of such relationship, be accorded any right,
			 privilege, or status under the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.).
			
